Title: James Madison to John M. Patton, March 1834
From: Madison, James
To: Patton, John M.


                        
                            
                                Dr. Sir
                            
                            
                                
                                     Montpr.
                                
                                
                            
                        
                        
                        Recd. yours of Mar 27. ackg. mine of Mar 24. 34. The latter marked confidenl. 1st. from the moral certainty
                            that what is communicated to a few, goes into conversation, and that what goes into conv soon expands beyond the Confidential
                            limits and finally into inferences & conjectures as to the kindred questions of party. 2. because a reference to
                            my age becomes an answr. to all argts. & opinions. 3. because mistakes can not under my circumstances be
                            explained, or fallacies refuted, witht. my becoming a party to public discussion, where fairly on the list of a
                            non-combatant. 4 because, as far as my opinions were applicable, as in the case of the Bank
                            & the power of removal from office they were alread in print; or as on the other subjects particularly touched in the letter, they were not
                            sufficiently developed, for a just view of them. 5 I might add that besides my great age, and cripling Rheumatism, I am
                            labouring under a new malady, which is more obstinate than was at first supposed. My present physical condn. if not
                            involving a mental sympathy which I ought not to proclaim if my friends do not, must apologize for the remarks which I
                            am venturing to add to my former letter.
                        
                            
                                
                            
                        
                    